                                UN ITED STATES DISTRICT COURT
                                SO UTH ERN D ISTRICT O F FLORID A

                             CivilN o.16-8lggz-clv -M arra/M atthewm an

 BRAN D ON LEID EL,individually
 and on behalfofAllOthersSim ilarly Situated,

         Plaintiff,                                                      FILED B                        D .C.

V S.
                                                                                AFq 12 2919
COIN BA SE,IN C .,a D elaw are corporation                                       ANGELA E.NOBLE
                                                                        '       CLERK U S DISI CX
d/b/aGlobalDigitalAssetExchange(GDAX),                                          s.o.oF&A.-w.
                                                                                           RB.

        D efendant.



  O R DER G M N TING IN PA R T A N D D EN Y IN G IN PA RT PLAIN TIFF'S A M EN DED
                               M OTION TO COM PEL IDES63.65l
        TH IS CA U SE is before the Courtupon Plaintiff, Brandon Leidel's Am ended M otion to

Com pelD efendantto Provide Full and Com plete Responses to Plaintiffs' Second Request for

Production(tkM otion'')LDES63,651.ThismatterwasreferredtotheundersignedbyUnitedStates
D istrictJudge Kenneth A .M arra.See DE 26. Defendant,Coinbase,lnc.(k
                                                                    sDefendanf'),hasfileda
response (DE 661,Plaintifffiledareply (DE 684,andthepartiesfiledaJointNotice gDE 7ljas
required by the Court. The Courtheld a hearing on the M otion on April9, 2019.'l'
                                                                                he m atter is
now ripe forreview .l

                                           1.      BA C K G R O U N D

        Priorto the scheduled courthearing, and afterfurtherpersonalconferralas ordered by the

Court,thepartiesresolvedthemajorityofthediscoverydisputesontheirown.SeeDE 71 Atthe                  .




lThe Courtnotesthatitorally announced itsruling atthe April9, 2019 hearing.ThiswrittenO rderisbeingissuedto
furtherexplaintheCourt'sdecisionand rationale.
                                                    1
tim e oftheA pril9,2019 hearing,only Plaintiff'sRequestsforProduction #6-10 rem ained atissue.

                          II.    REO UESTS FOR PRO DUCTIO N #6-9

       Plaintiff'sRequestforProduction #6 seeksthe follow ing:

       gtlransaction reports and screen displaysthatshow on a monthly,quarterly,and
       annualbasis,for the V ernon A ccount,Cryptsy A ccount,and M intsy Account,the
       total am ount of BTC and U SD bought, sold, transacted, received and sent, the
       beginning and eùding balance foreach such period,and any otheraccountm etrics
       available in Coinbase's adm in tools.

(DE 65-31.Plaintiff'sRequestforProduction#7 seeksthefollowing:
       (tlransaction reportsand screen displaysthatshow on a monthly,qum erly,and
       annualbasis,foreach w alletin the Vernon Account,Cryptsy A ccount,and M intsy
       Account,the totalam ountofBTC and U SD bought,sold,transacted,received and
       sent,the beginning and ending balance foreach such period,and any otheraccount
       m etrics available in Coinbase'sadm in tools.

(DE 65-31.PlaintiffsRequestforProduction//8seeksthefollowing:
       (tlransaction reportsand screen displaysthatshow on amonthly,quarterly,and
       annualbasis,for the Vernon Account,Cryptsy A ccount,and M intsy Accountal1
       refenulbonusespaid to V ernon,Cryptsy and M intsy,the am ountof such bonuses,
       and the reason forwhich such bonusesw ere paid.

(DE 65-31.Plaintiff'sRequestforProduction//9sceksthefollowing:
       gallltransactionreportsandscreendisplaysthatshow onamonthly,quarterly,and
       annualbasis,for the Vernon A ccount,Cryptsy A ccount,and M intsy Account,the
       type and am ount of fees charged to and paid by the Vernon A ccount, Cryptsy
       A ccount,and M intsy Account.

(DE 65-31.
       W ith regard to RequestsforProduction //6-9,D efendantargued that,asa threshold m atter,

Federal Rule of Civil Procedure 34 does not require it to create new docum ents- the reports

sought by Plaintiff- when those reports are not created in the ordinary course of business and

Defendanthasalready produced to Plaintifftheunderlying data.D efendantargued thatthe casesin

which courts have required the party responding to discovery to run reports not created in the
ordinary course of business are cases in w hich the underlying data had notbeen provided,and

there w as no other w ay for the m oving pal'
                                            ty to obtain the inform ation sought.Plaintiff,on the

other hand, asserted that the prim ary rem aining discovery issue is w hether or notrunning the

reports would be overly burdensom e to D efendant.Plaintiff further argued that,since he is now

seeking only eighttsexem plar''reports,and Plaintiff'sow n declaration statesthatitw ould take one

to three m inutesto run each report,D efendantcannotm ake any realburdensom enessargtzm ent.

       The Courthas carefully reviewed the case 1aw relied on by Plaintiffand D efendantand has

conducted its own independentresearch.Som e coul'
                                                ts in the Eleventh Circuithave nlled that a

party is notrequired to create new docum ents under Rule 34.See, e.g.,Arm or Screen Corp.

Storm Catcher,Inc.,No.07-81091-CIV,2009W L 291160,at*3(S.D.Fla.Feb.5,2009).
                                                                          ,Nazerv.
FiveBucksDrinkeryLLC,No.8:16-CV-2259-T-36JSS,2018W L 1583640,at*2(M .D.Fla.Apr.
2,2018).However,somecourtsoutsideofthisCircuithavefound adistinctionbetweencreating
new docum ents and ûtrequiring a party to query an existing database to produce reports for

opposing parties.''M ervyn v.Atlas Van Lines,Inc.,N o. 13 C 3587,2015 W L 12826474,at *6

(N.D.111.Oct.23,2015)(citingAppleInc.v.SamsungElecs.Co.,No.12-CV-0630-LHK (PSG),
2013 W L 4426512,at*3 (N.D.Cal.Aug.14,2013:.W hencourtsdorequiretheproduction of
such reports,they considerthe burdensom eness entailed in preparing the reports.ld TheEleventh

Circuitdoes notappearto have definitively determ ined the issue ofwhetherparties can or should

berequired to producereportsthatarerequested bytheopposing parties,arereadily availableand

easily produced, and are based upon relevant docum ents or inform ation that are kept in the

ordinary course ofbusiness,butw hich reports are notprepared in the ordinary course ofbusiness.

       U nder the unique facts of this case, the Court does not view Plaintifps requests for

production as requiring D efendant to create linew docum ents.'' Rather, the Court view s the
requests as an effortto expediently and econom ically obtain from D efendant certain k'exem plar''

repol'ts aboutrelevant data in D efendant's possession,w hich tdexem plar''reports are easily and

readily available to Defendant. The Court is not placing any extensive or undue burden on

Defendant,butratherisattem pting to assistthe partiesin cooperating and collaborating w ith each

other to m ove the discovery portion ofthis case forward.This m eetsthe goalofFederalRule of

CivilProcedure 1to ensurethejust,speedy,and inexpensivedeterminationofevery action,and
thegoalofRule26(b)(1),whichrequirestheproductionofrelevantandproportionaldiscovery.
       As stated in M enyn,supra,çtrequiring a party to query an existing database to produce

reportsforopposing partiesisnotthe sam e asrequiring the creation ofanew docum ent.''2015 W L

12826474,at*6 (citingAppleInc.,2013 W L 4426512,at*3)(tdW hilethiscourthasheldthata
party should notbe required to create com pletely new docum ents,thatisnotthe sam e as requiring

aparty toquery anexistingdynamicdatabaseforrelevantinformation.').Giventhefactsofthis
specific case,the Courtw illrequire Defendantto produce an A ugust2014 m onthly reportand a

2014 annualreport responsive to Requests for Production #6, 7, 8, and 9, for a total of eight

dûexem plar''reports.

       There isnodisputethatthedocumentsunderlying such reportsare relevant.Furtherm ore,

this is a case involving a greatdealof data thatD efendanthasproduced to Plaintiff in an Excel

spreadsheet.ltisnotcom pletely clearwhetherPlaintiffactually hasthe ability to createthereports

he seeks in Request for Production #6-9 from the raw data that has already been produced by

D efendant.The production by Defendant ofthe Ssexem plar''repol'
                                                               ts w illallow Plaintiffto better

determ ine whether he can, in fact, create his ow n further reports from the data produced by

D efendant. Furtherm ore, it is undisputed that Defendant's com puter system has the ability to

quickly and easily prepare the reports from the relevant data.As stated in open court,after
Defendantproducesthe eightk'exem plar''reports,the partiesshallconferon the issue ofw hether

any additionaldiscovery in this regard is necessary and appropriate under the relevant rules and

case law .

                            111.   REOUEST FOR PRODUCTIO N #10

       Plaintiff sRequestforProduction #10 seeksthe follow ing:

       (allltransactionreportsandscreendisplaysthatshow,onamonthly,quarterly,and
       annualbasis,forthe V ernon A ccount,Cryptsy A ccount,and M intsy A ccount,how
       such accounts ranked and com pared to other Coinbase accounts in term s of gross
       revenue,netrevenue,revenue by type,revenue by class,and any otherm etric used
       by Coinbase to m easure and com pare the protitability of and/orrevenue received
       by Coinbase custom ers.

(DE 65-31.
       W ith regard to Request for Production # 10,D efendant argued that it did not have the

inform ation soughtreadily availableand thatitw ould be extraordinarily burdensom eto obtain the

inform ation. Defendant also argued that Plaintiff already has in his possession a m ultitude of

discovery establishing thatCryptsy w as a high-volum e clientofD efendant,which isthe very fact

that Plaintiff is trying to prove. Plaintiff asserted that D efendant did not m eet its burden of

e'stablishing burdensom enessin the declarationsattached to Defendant's response to the M otion.

       The Courtw illnotcom pelD efendantto com pelany additionalinform ation responsive to

RequestforProduction#10atthisjuncture. First,Defendantdidestablishburdensomenessatthe
A pril 9, 2019 discovery hearing. U nder the facts of this case, the Court w ill accept the

representationsofdefense counsel,who isan officerofthe court.Second,thepartiesare stillin the

processofcom pleting depositions,so Plaintifpsm otion to com pelm ay becom e unnecessary asto

Request for Production #10 since Plaintiff willbe perm itted to obtain testim ony from additional

witnesses.lf Plaintiff has a good-faith basis to renew his m otion to com pel as to Request for
Production #10 in the future,afteradditionaldepositionsare com pleted, he m ay do so.

                                       lV .   CO N C LU SIO N

       U pon careful review of the M otion,response, reply, Joint N otice, relevant case law ,

counsel's argum ents atthe discovery hearing,and the entire docketin this case,and as stated in

open court,itis hereby O RD ER ED asfollow s:

                  Plaintiff's A m ended M otion to Com pel D efendant to Provide Full and

                  CompleteResponsestoPlaintiffs'SecondRequestforProduction (DES63,651
                  is G R AN TED IN PA R T AN D DEN IED IN PA R T.

                  The partiesare required to abide by alloftheiragreem entsdetailed in the A pril

                  4,2019JointNotice(DE 711.
                  Plaintiff'sM otion isGRAN TED to theextentthat,on orbefore A pril16,2019,

                  Defendantshallproduce eightStexem plar''reports,w hich includestwo reports

                  responsive to RequestforProduction #6,tw o reports responsive to R equestfor

                  Production #7,two reports responsive to Request for Production #8,and tw o

                  reports responsive to RequestforProduction #9.Foreach ofthese requests for

                  production,one reportshallbe an annualreportforthe calendar year of2014,

                  and one reportshallbe a m onthly reportforA ugust2014.A fterD efendanthas

                  produced the eight ûlexem plar''reports,the parties shallconfer as to whether

                  any additionalreports are necessary and appropriate under the relevant case

                  law .

                  PlaintiffsMotion isDENIED withoutprejudiceasto RequestforProduction
                  #10.


                                               6
       D O NE and O RD ER ED in Cham bersatW estPalm Beach,Palm Beach County, Florida,

this fl -d
         7ky ot-April, 2019.

                                              W ILLIA M M A TT EW M A N
                                              U nited StatesM agi rate Judge




                                          7
